Citation Nr: 1448755	
Decision Date: 11/03/14    Archive Date: 11/10/14

DOCKET NO.  07-31 053A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a monetary allowance under 38 U.S.C.A. § 1805 as a child of a Vietnam Veteran born with spina bifida.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Juliano, Counsel

INTRODUCTION

The Veteran served on active duty from March 1966 to August 1968, including service in Vietnam.  He died in August 1999.  The appellant is his son.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In December 2012, the Board requested a Veterans Health Administration (VHA) medical opinion.  An April 2013 VHA medical opinion was received and associated with the claims file.

In June 2013, the Board remanded the appellant's claim for further development.  This matter is now returned to the Board for further review.

The Board has not only reviewed the appellant'sw physical claims file, but also the electronic records maintained in Virtual VA to ensure consideration of the totality of the evidence.

The appeal is REMANDED to agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant claims entitlement to a monthly allowance under 38 U.S.C.A. § 1805 as the child of a Vietnam veteran due to disability resulting from spina bifida.

"Spina bifida," is defined by 38 U.S.C.A. § 1802 simply as "all forms and manifestations of spina bifida except spina bifida occulta."  The relevant regulation likewise defines "spina bifida" as "any form and manifestation of spina bifida except spina bifida occulta."  See 38 C.F.R. § 3.814(c)(4) (2013).

By way of background, an April 2013 VHA medical opinion was obtained from Dr. H.P., in which he essentially wrote that he was unable to opine that the appellant has spina bifida or any form or manifestation of spina bifida due to a lack of, among other things, an MRI of the appellant's spine.

In June 2013, the Board remanded the appellant's claim so that an MRI of his spine could be performed, and also for a medical opinion to clarify whether the appellant has spina bifida or a form or manifestation thereof.

A May 2014 VA examination was performed, including an MRI of the appellant's spine.  The MRI showed spina bifida occulta.  The VA examiner reviewed the claims file and noted that in November 1968, the appellant was diagnosed with congenital hydrocephalus, congenital static encephalopathy, and left hemisphere atrophy, and also noted his history of two neurosurgeries in involving placement of ventricular shunts.  The examiner opined that the appellant "has spina bifida occulta that does not include other neural tube defects such as encephalocele and anencephaly."  In that regard, the Board acknowledges that the remand directive for the medical opinion noted that the definition of "spina bifida" did not include neural tube defects such as encephalocele or anencephaly, apparently as per VA General Counsel Opinion 5-99.

The Board finds that the facts of this case are similar to Jones v. Principi, 16 Vet.App. 219 (2002).  Jones involved a claim for 38 U.S.C.A. § 1805 benefits by the daughter of a Vietnam veteran who had diagnosed occipital encephalocele.  The Board had denied the claim on the basis that occipital encephalocele was excluded from the definition of "spina bifida," citing VA General Counsel Opinion 5-99.  In Jones, the Court acknowledged VA's reliance on the definition of spina bifida in VA General Counsel Opinion 5-99 as excluding encephalocele, but held that the plain language of 38 U.S.C.A. § 1802 does not limit the definition of "spina bifida" except to note that it does not include spina bifida occulta and, therefore, that the Board erred in not addressing why encephalocele did not constitute a "form or manifestation of" spina bifida.

In light of the Court's holding in Jones, the Board finds that, regrettably, another remand is necessary to obtain a VA medical opinion from the examiner who performed the May 2014 VA examination to clarify whether the appellant's diagnosed encephalopathy, hydrocephalus, and left hemisphere atrophy constitute types of spina bifida, or whether they otherwise constitute "forms or manifestations of" spina bifida.

Accordingly, the case is REMANDED for the following action:

1.  Ask the VA examiner who prepared the May 2014 VA examination report, or if she is not available, another qualified examiner, to review the claims file, including a copy of this remand, and to provide an opinion as to whether the appellant's encephalopathy, hydrocephalus, and left hemisphere atrophy constitute a) types of spina bifida other than spina bifida occulta, or b) whether they otherwise constitute "forms or manifestations of" spina bifida other than spina bifida occulta.

All opinions provided should include a thorough rationale.

Please explain to the VA examiner that in light of the Court's holding in Jones v. Principi, the definition of "spina bifida" includes "all forms and manifestations of spina bifida except spina bifida occulta," and to disregard any prior directive for an examination or opinion that explicitly excluded encephalocele and anencephaly from the definition of a form or manifestation of spina bifida for VA purposes.

2.  Then, readjudicate the appellant's claim.  If the claim remains denied, the appellant should be provided a Supplemental Statement of the Case (SSOC).  After the appellant and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



